Citation Nr: 0713359	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-06 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional left lower extremity disability and the 
related residuals of falls claimed as the result of left knee 
surgery performed in a VA hospital in March 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from December 1950 to 
October 1952.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana that denied 
the appellant's claim of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 based on additional left lower extremity 
disability allegedly due to treatment rendered at a VA 
medical facility in March 1998.

In April 2007, the appellant's case was advanced on the 
docket based on a finding of good cause, namely advanced age.  
See 38 C.F.R. § 20.900(c).

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended.  
This amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a)-(c) (1996).  As the 
veteran's 38 U.S.C.A. § 1151 claim was filed in September 
2001, after the effective date, the amended provisions must 
be applied.  VAOPGCPREC 40-97.

In his VA Form 9 dated in February 2004, the appellant 
indicated that he did not want any hearing before the Board.  
Thereafter, in an August 2006 written statement, the 
appellant indicated that he wanted a personal hearing in New 
Orleans.  However, it is not entirely clear whether this 
desired hearing is to be before RO personnel or BVA 
personnel.  On remand, the AMC/RO should contact the 
appellant and clarify what kind of hearing, if any, he wants 
at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the AMC/RO for action as described below.

Review of the evidence of record indicates that the appellant 
is seeking compensation for additional left lower extremity 
disability and for other additional residuals of falls 
subsequently incurred due to the claimed left foot drop.  He 
contends that these disabilities were caused by/related to 
the March 1998 left knee replacement surgery performed in a 
VA facility.

The claims file includes only a few VA treatment records 
dated before March 26, 1998; therefore, the nature and extent 
of the appellant's left lower extremity pathology prior to 
the March 1998 knee surgery is unknown.  In addition, the 
consent form for that left knee surgery is not of record.  
Furthermore, it appears that the appellant received private 
physical therapy treatment in August 1998 - but the pertinent 
related records do not seem to be of record.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.  
Consequently, the appellant's complete private and VA 
treatment records relating to his left lower extremity 
condition before, during and after the March 1998 left knee 
surgery should be obtained and associated with the claims 
file.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended 
such that negligence would generally have to be shown by the 
VA for a claimant to obtain compensation under the statute.  
This amendment, however, does not apply to claims filed prior 
to the effective date.  Pub. L. No. 104-204, § 422(a)-(c) 
(1996); VAOPGCPREC 40-97.  As the appellant's 38 U.S.C.A. 
§ 1151 claim was filed in September 2001, the amended statute 
must be applied.  Id.

The provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2006) 
provide that compensation under chapter 11 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
such additional disability were service connected.  For the 
purposes of this section, a disability is a qualifying 
additional disability if the disability is not the result of 
the veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary of VA, either by a Department employee or in 
a Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability was--

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable;...

38 U.S.C.A. § 1151 (West 2002 & Supp. 2006).

The VA hospital discharge summary from the appellant's March 
1998 left knee surgery indicates that, at the time of the 
physical examination on admission, the appellant exhibited 
some weakness of dorsiflexion of the left ankle that was not 
appreciated in the initial evaluation.  This record also 
indicated that the appellant had associated the left ankle 
condition with older findings that had been present for many 
years.  After the surgery, the initial kinesiotherapy note 
indicates that the appellant was not able to dorsiflex his 
left ankle.  A December 2000 VA pain management consult note 
indicates that the appellant had undergone a left total knee 
replacement in 1998 that had led to left foot drop.  The 
appellant underwent a VA medical examination in February 
2001; the examiner rendered diagnoses that included "left 
foot drop which was the result of complications due to left 
knee total replacement."  No medical opinion of record 
addresses the question of whether such a complication is not 
reasonably foreseeable.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
veteran of the information and evidence 
yet needed to substantiate his 
38 U.S.C.A. § 1151 claim and of what part 
of such evidence he should obtain, and 
what part the RO will yet attempt to 
obtain on his behalf, including VA 
records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The appellant 
should also be told to provide any 
evidence in his possession pertinent to 
his claim.  38 C.F.R. § 3.159 (2006).

2.  All pertinent private and VA 
treatment records, including physical 
therapy evaluations and reports, 
kinesiotherapy evaluation and reports, 
prosthetic service reports, imaging 
records, progress notes and consultation 
reports, for the appellant dated prior to 
March 26, 1998 should be identified and 
obtained.  In addition, the consent form 
for the appellant's March 1998 left knee 
surgery must be identified and obtained.  
These records should be associated with 
the claims file.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  They 
should be given opportunity to obtain the 
records.

3.  The AMC/RO should arrange for a 
comprehensive review of the veteran's 
claims file by a VA orthopedic surgeon to 
determine the nature and etiology of the 
complications associated with the 
appellant's left knee replacement 
surgery.  

The reviewing surgeon should furnish 
opinions concerning the following:

        (a)  The manifestations of left 
lower extremity pathology present prior 
to the March 1998 left knee surgery; and
        (b)  Whether the veteran developed 
any additional identifiable left lower 
extremity disability due to any VA 
treatment or care rendered in connection 
with the March 1998 left knee surgery.
        
Specifically, the reviewer should address 
the questions of:
        (i.) whether the course of 
treatment the veteran received in VA 
facilities was in any way careless, 
negligent, lacking in proper skill, 
or reflective of error in judgment 
or similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical surgical 
treatment, or examination?  It 
should also be noted whether any 
left lower extremity pathology, 
including left foot drop, was the 
result of an event not reasonably 
foreseeable; 

        (ii.) whether the course of 
treatment the veteran received 
related to the left knee replacement 
surgery was in any manner related to 
the development of the left foot 
drop or other lower left extremity 
pathology, including whether the 
care was untimely or inadequate; and
        
        (iii) whether the course of 
treatment the veteran received from 
VA during March and April of 1998 
was in any manner related to the 
cause of the veteran's additional 
left lower extremity disability.

(The reviewing surgeon must be advised 
that the question of negligence is at 
issue.  The reviewer should identify the 
information on which s/he based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
reviewer should so indicate.)  

4.  Upon receipt of VA reviewer's report, 
the RO should conduct a review to verify 
that all requested opinions have been 
provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.  See 38 C.F.R. § 4.2.  

5.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the 38 U.S.C.A. § 1151 claim.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


